179 F.2d 56
86 U.S.App.D.C. 40
FELLOWSHIP FOUNDATION,v.DISTRICT OF COLUMBIA.
No. 10153.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 4, 1949.Decided Dec. 19, 1949.

Mr. Jo V. Morgan, Washington, D.C. for petitioner.
Mr. George C. Updegraff, Assistant Corporation Counsel, District of Columbia, Washington, D.C., with whom Messrs. Vernon E. West, Corporation Counsel, District of Columbia, and Chester H. Gray, Principal Assistant Corporation Counsel, District of Columbia, Washington, D.C., were on the brief, for respondent.
Before EDGERTON, PRETTYMAN, and PROCTOR, Circuit Judges.
PER CURIAM.


1
This appeal is from a decision of the Board of Tax Appeals for the District of Columbia affirming assessments for the fiscal years 1947-48-49 on the real estate of petitioner, which it calimed to be exempt from taxation under Title 47, § 801a(n), Supp.  VI, District of Columbia Code 1940.  The Board, in affirming the assessment, held: (1) that the building was not primarily and regularly used for religious worship and study, and therefore was not exempt; and (2) that there was no evidence upon which to base any apportionment of valuation under section 2 of said Act.


2
We agree with the conclusions of the Board.


3
Although respondent raises a question as to whether an apportionment could, in any event, be made in view of the first conclusion of the Board, as this question need not now be decided we express no opinion concerning it.  The decision of the Board is affirmed.